Citation Nr: 0508126	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  03-31 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an effective date prior to March 31, 2003, 
for service connection for bilateral hearing loss disability.

2.  Entitlement to an effective date prior to March 31, 2003, 
for service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from November 1944 to August 1946. 

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Fargo, North Dakota.  The RO granted 
entitlement to service connection for bilateral hearing loss 
disability and for tinnitus and assigned a noncompensable 
evaluation for each of those disorders, effective March 31, 
2003.  The following month, the RO received the veteran's 
Notice of Disagreement (NOD) with respect to those effective 
dates.  

In July 2004, the veteran had a case before the Board on 
other issues.  The Board noted that the veteran had not been 
sent a Statement of the Case (SOC) with respect to the issues 
of entitlement to an effective date earlier than March 31, 
2003, for service connection for bilateral hearing loss 
disability and for tinnitus.  Accordingly, the Board remanded 
those issues to the RO so that an SOC could be issued.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  

In August 2004, the RO sent the veteran an SOC with respect 
to the issues of entitlement to an effective date earlier 
than March 31, 2003, for service connection for bilateral 
hearing loss disability and for tinnitus.  Later that month, 
the veteran perfected his appeal by submitting VA Form 9.  
Thereafter, the case was returned to the Board for further 
appellate action.


FINDINGS OF FACT

1.  In an unappealed rating action in November 1947, the RO 
denied the veteran's claim of entitlement to hearing loss 
disability in his right ear.

2.  On March 31, 2003, the RO received the veteran's claims 
of entitlement to service connection for bilateral hearing 
loss disability and for tinnitus.
3.  By a rating action in September 2003, the RO granted the 
veteran entitlement to service connection for bilateral 
hearing loss disability and for tinnitus, and assigned 
noncompensable ratings for each disability, effective March 
31, 2003.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to March 31, 
2003, for service connection for bilateral hearing loss 
disability have not been met.  38 U.S.C.A. §§ 5110(a)-(b)(1) 
(West 2002); 38 C.F.R. § 3.400(a)-(b)(2)(i) (2004).  

2.  The criteria for an effective date prior to March 31, 
2003, for service connection for tinnitus have not been met.  
38 U.S.C.A. §§ 5110(a)-(b)(1) (West 2002); 38 C.F.R. 
§ 3.400(a)-(b)(2)(i) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to consideration of the merits of the veteran's claims, 
the Board must ensure that the VA has met its statutory duty 
to assist the veteran in the development of his claims.

I.  Duty to Assist

The VA has a statutory duty to assist the veteran in the 
development of his claims.  38 U.S.C.A. §§ 5102, 5103, 5103A; 
38 C.F.R. § 3.159.  In so doing, the VA must notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In particular, the RO 
must ensure that the veteran has been notified of the 
following:  (1) the information and evidence not of record 
that is necessary to substantiate each of his specific 
claims; (2) the information and evidence that VA will seek to 
provide; (3) the information and evidence that the veteran is 
expected to provide; and (4) the need to furnish the VA any 
evidence in his possession that pertains to any of his 
claims, i.e., something to the effect that he should give the 
VA everything he has pertaining to his claims.
By virtue of information contained in a letter, dated in 
April 2003, the RO informed the veteran and his 
representative of the information and evidence needed to 
substantiate and complete his claim for service connection 
for hearing loss disability and tinnitus.  

The RO stated that it would make reasonable efforts to help 
him get the evidence necessary to support his claim, 
including such things as medical records, employment records, 
or records from other Federal agencies.  The RO informed the 
veteran that he had to give it enough information about the 
records he was seeking, so that it could request them from 
the person or agency who had them.  The RO stated that it 
would notify the veteran if the holder of the records 
declined to provide them or asked for a fee to provide them.  
The RO noted, however, that it was the veteran's 
responsibility to make sure that it received all requested 
records which weren't in the possession of a federal 
department or agency.  The RO also noted that it would assist 
him by providing a medical examination or by getting a 
medical opinion if it decided that such an examination was 
necessary to make a decision in the veteran's claim.  

The VA told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
The VA also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

The RO noted that on March 31, 2003, it had received the 
veteran's application for service connection.  The RO also 
noted that it had received his service medical records; and 
hospital and outpatient reports reflecting the veteran's 
treatment in March 2003 at the VA Medical Center (MC) in 
Fargo, North Dakota.

The April 2003 letter did not apprise the veteran of the 
criteria for an effective date earlier than March 31, 2003, 
for his service-connected bilateral hearing loss disability 
and tinnitus.  However, it should be noted that , the notice 
provisions of the VA's duty to assist the veteran do not 
apply if, in response to a decision on a claim for which VA 
has already provided the duty to assist notice, the claimant 
files an NOD that raises a new issue.  VAOPGCPREC 8-03 
(December 22, 2003).  

In the case now before the Board, the RO granted service 
connection for bilateral hearing loss disability and tinnitus 
in its decision of September 2003 and assigned noncompensable 
ratings, effective March 31, 2003.  In October 2003, the 
veteran filed an NOD with assignment of that effective date.  
Therefore, in accordance with VAOPGCPREC 8-03, a new duty to 
assist letter need not be sent in association with the 
veteran's claims for an earlier effective date.  

In addition to the letter, dated in April 2003, the veteran 
was provided with a copy of the Board's July 2004 remand and 
the Statement of the Case (SOC), which was issued in August 
2004.  Those documents further notified the veteran and his 
representative of the evidence necessary to substantiate his 
claims of entitlement to an effective date earlier than March 
31, 2003 for service connection for bilateral hearing loss 
disability and tinnitus.  The SOC also identified the 
evidence that had been received by the RO.  

The following relevant evidence has been received in support 
of the veteran's appeal:  the veteran's service medical 
records; a copy of the veteran's discharge records; his claim 
for service connection for right ear hearing loss disability, 
which was received by the VA in August 1946; the August 1946 
and November 1947 rating decisions denying the veteran's 
claim of entitlement to service connection for right ear 
hearing loss disability; the notices of those decisions which 
were sent to the veteran in August 1946 and November 1947; 
reports of audiology examinations and/or reviews of the 
veteran's claims folder performed by the VA on March 17, 
2003, March 20, 2003, May 5, 2003, September 23, 2003, and 
September 2, 2004; the veteran's March 31, 2003, claim of 
entitlement to for service connection for bilateral hearing 
loss disability and for tinnitus; and the report of a 
September 2003 examination performed by J. L. F., M.D. 

Finally, the Board notes that the veteran has been informed 
of his right to have a hearing in association with his 
appeal; however, to date, he has declined to exercise that 
right.  
After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of 
evidence to support the claim.  It appears that all relevant 
evidence identified by the veteran has been obtained and 
associated with the claims folder.  In this regard, he has 
not identified any further outstanding evidence (that has not 
been sought by the VA), which could be used to support the 
issue of entitlement to an effective date earlier than March 
31, 2003, for service connection for bilateral hearing loss 
and tinnitus.  

As such, there is no reasonable possibility that further 
development would lead to any additional relevant evidence 
with respect to those issues or be helpful in light of the 
current record.  Therefore, further development is 
unnecessary in order to meet the VA's statutory duty to 
assist the veteran in the development of his claim.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  

In light of the foregoing, there is no prejudice to the 
veteran due to a failure to assist him in the development of 
his claims.  Therefore, the Board will proceed to the merits 
of the appeal.  

II.  The Facts and Analysis

The veteran contends that the onset of his service-connected 
bilateral hearing loss disability and tinnitus occurred prior 
to March 31, 2003.  Therefore, he maintains that the 
effective date of service connection should be earlier.

Generally, the effective date of an award of service 
connection shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2).  There is an exception in that the effective 
date of disability compensation will be the day following the 
veteran's separation from active service, if the claim is 
received within 1 year after the veteran's separation from 
service.  Otherwise, the effective date of service connection 
based on an original claim or based on a request to reopen a 
claim after a final disallowance will be the date of the 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a)-(b)(1); 38 C.F.R. 
§ 3.400(b)(2)(1).

A specific claim in the form prescribed by the VA must be 
filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151(a) (2001).  Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by the VA from a 
claimant, his or her duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155(a). 

In rating actions, dated in November 1946 and November 1947, 
the RO denied the veteran's claim of entitlement to service 
connection for right ear hearing loss disability.  The 
veteran was notified of those decisions, as well as his 
appellate rights; however, an NOD was not received in either 
case with which initiate the appellate process.  Accordingly, 
those decisions became final based on the law and regulations 
then in effect.  Veterans Regulation No. 2(a), pt. II, par. 
III; VA Regulation 1008; effective January 25, 1936, to 
December 31, 1957.

On March 31, 2003, the RO received the veteran's claim for 
bilateral hearing loss disability and for tinnitus.  That 
claim was effectively a request to reopen a claim of 
entitlement to service connection for right ear hearing loss 
disability and an original claim of entitlement to service 
connection for left ear hearing loss disability and for 
tinnitus.  

In any event, by its rating action in September 2003, the RO 
granted service connection for bilateral hearing loss 
disability and for tinnitus and assigned a noncompensable 
rating for each of those disorders, effective March 31, 2003.  
Although the veteran maintains that there was evidence of 
bilateral hearing loss disability and tinnitus long before 
that date, he has submitted no evidence to support that 
claim.  Moreover, there is no evidence of any earlier 
communication (which was not previously adjudicated) which 
could even be construed as an informal clam for service 
connection for hearing loss disability or tinnitus.  Even if 
the initial manifestations of hearing loss disability or 
tinnitus had occurred earlier, the date of the receipt of the 
claim controls, as it occurred later than the date 
entitlement arose.  Thus, there is simply no legal basis for 
an effective date earlier than March 31, 2003 for service 
connection for hearing loss disability and tinnitus.  The law 
is dispositive of the issue; and, therefore, the appeal must 
be denied.  38 U.S.C.A. § 501(a), 7104(c) (West 2002); 
38 C.F.R. § 19.5 (2004); see Sabonis. 


ORDER

Entitlement to an effective date prior to March 31, 2003, for 
service connection for bilateral hearing loss disability is 
denied.

Entitlement to an effective date prior to March 31, 2003, for 
service connection for tinnitus is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


